PER CURIAM
Paragraph 2(A) of the decree dissolving the parties’ marriage is modified to provide that wife is entitled to six consecutive weeks’ visitation each summer until the child is six years of age, at which time visitation shall be eight consecutive weeks. Paragraph 2(F)(1) is modified to provide that the parties will each bear one-half of the cost of transportation for the summer, Christmas and spring visitation periods, over and above any remuneration or travel benefits husband receives through his government employment.
Affirmed as modified. Costs to wife.